                                          Case 4:18-cr-00233-PJH Document 71 Filed 01/12/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 18-cr-0233-PJH-1
                                  8                   Plaintiff,

                                  9             v.                                     ORDER RE MOTION FOR
                                                                                       COMPASSIONATE RELEASE
                                  10     JOSHUWA HERNANDEZ,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The court is in receipt of the motion for compassionate release filed by defense

                                  15   counsel David Rizk on behalf of defendant Joshuwa Hernandez, as well as the motion to

                                  16   expedite. As an initial matter, the court notes that defense counsel states that he met

                                  17   and conferred with government counsel on Monday, January 4, 2021 about the filing of

                                  18   these motions. Dkt. 66, ¶ 7. However, defense counsel waited until after 7pm on Friday,

                                  19   January 8, 2021 to file both motions, and does not offer any explanation for his delay.

                                  20   Moreover, the motion to expedite requested a deadline of noon on Monday, January 11,

                                  21   2021 for the government to file a response – in other words, defense counsel proposed

                                  22   that government counsel have just half of a business day to respond. Because the

                                  23   motion to expedite did not adequately explain the need for urgency after defense

                                  24   counsel’s own apparent delay, the motion to expedite is DENIED on the merits and also

                                  25   DENIED as moot, because the government did ultimately file its response on January 11.

                                  26         As to the merits of defendant’s motion for compassionate release, the court finds

                                  27   that the current record does not provide a sufficient basis for determining that defendant

                                  28   suffers from moderate to severe asthma, as opposed to mild asthma. There are no
                                          Case 4:18-cr-00233-PJH Document 71 Filed 01/12/21 Page 2 of 2




                                  1    records showing a diagnosis from a doctor, nor did defendant submit a declaration, under

                                  2    penalty of perjury, attesting to the severity of his asthma.

                                  3           Finally, the court notes that the U.S. Probation Office has not filed a response

                                  4    regarding defendant’s proposed release plan. The court directs the Probation Office to

                                  5    file a response as soon as it is practicably able to do so. The court also directs defense

                                  6    counsel to file a supplemental brief providing support for the contention that defendant

                                  7    suffers from moderate to severe asthma.

                                  8           IT IS SO ORDERED.

                                  9    Dated: January 12, 2021

                                  10                                                    /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  11                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
